Response to Amendment
This action is in response to Amendments made on 3/22/2022, in which: claims 1, 7, 9, 12-13, 17, 34, 38 are amended, claims 2, 4-5, 14, 16, 20, 22, 25, 27, 29, 31-33, 37 are previously presented and claims 3, 6, 8, 10-11, 15, 18-19, 21, 23-24, 26, 28, 30, 35-36, 39-41 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Nikolaevich (RU 2336696) does not teach or render obvious a live insect larvae transport device with a fluid guiding unit comprising a distal end and a proximal end, and at least one longitudinal fluid guiding member comprising a distal end and a proximal end, wherein the distal end of the fluid guiding member is arranged at the distal end of the fluid guiding unit and wherein the proximal end of the fluid guiding member is directed toward the proximal end of the fluid guiding unit, wherein the at least one fluid guiding member further comprises a smooth top surface extending from the distal end to the proximal end of the fluid guiding member, the top surface comprising a live insect larvae receiving portion between the distal end and proximal end of the at least one fluid guiding member, and wherein the fluid guiding member is tilted at an angle relative to the horizontal; a first fluid discharge member located at the distal end of the fluid guiding unit and being configured to connect to a source of fluid, wherein the first fluid discharge member is further configured to provide a relative humidity-controlled first laminar flow of gas over the top surface of the at least one fluid guiding member from the distal end to the proximal end thereof during operation of the transport device; and wherein the transport device further comprises a feeder arrangement located above the live insect larvae receiving portion of the top surface of the fluid guiding unit, wherein the feeder arrangement is configured to receive at least one reservoir for hatching live insect larvae at a predetermined distance above the live insects receiving portion of the top surface and releasing hatched live insect larvae from the at least one reservoir above the live insect larvae receiving portion into the relative humidity-controlled first laminar flow of gas, wherein the live insect larvae transport device further comprises a casing covering the fluid guiding unit and wherein the feeder arrangement further comprises a unit for controlling relative air humidity at the inner side of the casing. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642               

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644